Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 06/30/2021, which are in response to USPTO Office Action mailed 03/31/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

Specification
The abstract of the disclosure filed 06/30/2021 is objected to. The abstract does not pertain to the claimed invention. Examiner recommends re-filing the original abstract filed 07/09/2019 in order to overcome this objection. Correction is required.  See MPEP § 608.01(b).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa (US 10,697,790 B2, hereinafter referred to as Sumizawa) and further in view of Mudalige et al. (US 2014/0207325 A1, hereinafter referred to as Mudalige).

Regarding claim 1,
Sumizawa teaches a vehicle control system (Col. 2, lines 64-66, discloses an automatic driving support system including engine control units), comprising: 
a recommended lane setter configured to set a recommended lane of a travel schedule in automatic driving (Col. 4, lines 23-24, the controller includes a recommended-lane selecting section which sets the recommended lane of travel for the vehicle); and 
an automatic driving controller configured to constrain an own vehicle from passing another vehicle when the own vehicle is traveling in the recommended lane set by the recommended lane setter by automatic driving and the recommended lane is a lane of a branching source in a branching spot in front of the own vehicle in a movement direction (Col. 2, lines 64-66, discloses an automatic driving support system including engine control units; Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion; Fig. 5, shows the process of determining how to change lanes from the current lane to the lane the vehicle should be traveling when entering the branching portion; Fig. 4, shows the overall lane changing process in order to move from a current lane to a recommended lane; Col. 18, lines 58-63, it is also possible to measure inter-vehicle distance between the own vehicle and a preceding vehicle to determine the recommended lane of travel; here, inter-vehicle distance helps the recommended-lane selecting section determine if a lane change should occur to overtake the preceding vehicle; Fig. 14, shows recommended-lane selecting process of determining what lane the own vehicle should take in order to overtake (i.e. pass) the preceding vehicle; here the left side lane does not permit a lane change so the right side lane is the recommended lane for overtaking (see Col. 21, lines 10-27); Col. 11, lines 5-18, the processing of recommending a lane and then changing to recommended lane is recurrent, but it is likely that the same lane is selected as the recommended lane; here, the vehicle stays in the recommended lane until a new/different recommended lane is determined; this means the own vehicle is kept in the recommended lane as long as it stays the recommended lane, which includes when the recommended lane is a lane of a branching source; it also means if the recommended lane does not change when a passing situation is possible, then the own vehicle stays in its recommended lane (i.e. an own vehicle is constrained from passing another vehicle)),
further comprising: a receiver configured to receive an input operation by an occupant of the own vehicle (Col. 7, lines 44-46, the automatic driving control section controls the display section to display a user interface, to which a destination can be input), 
wherein the automatic driving controller has a function of performing the change in the lane in a direction and stops the function in at least a second section located in front of a first section, the first section located in front of and having a first predetermined distance from the branching spot (Col. 2, lines 64-66, discloses an automatic driving support system; Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion; Col. 26, lines 22-29, the control section determines a recommended lane for travel based on information concerning the lanes and traffic in the lanes and selects the optimum traveling lane corresponding to the road situation; this means the controller can determine to change a lane to move to the recommended lane for the branching section and stops a change lane function when the own vehicle is in the optimum lane; Col. 26, lines 35-40, the control section specifies a lane in which the own vehicle should travel in a section immediately preceding a branching point by using information on the current lane the own vehicle is traveling in; Fig. 9 shows the own vehicle remaining in the recommended lane prior to the branching section; here, the vehicle changed lanes into the recommended lane and remains in the recommended lane until the branching point; here, the changing of lanes stops when the vehicle is in the recommended lane while in the lane changeable section (i.e. a second section) located in front of a lane unchangeable section (i.e. a first section) which is a predetermined distance from the branching spot).
However, Sumizawa does not explicitly teach the change in lane can be instructed by the occupant based on the input operation performed on the receiver.
Mudalige teaches the change in lane can be instructed by the occupant based on the input operation performed on the receiver ([0023], the control system includes a human machine interface for user input, and a route planning module that uses the map information and the user input to plan a vehicle route and provides the route segments for lane changing; here, the user input is used to determine lane changes).
Sumizawa and Mudalige are analogous art to the claimed invention since they are from the similar field of vehicle controls and route/lane planning. It would have been obvious to one of ordinary 
The motivation for modification would have been to create lane change instructions that were input by the user so create a vehicle control system that can be altered by the user during operation, thus creating a more customizable and adaptable vehicle control system.

Regarding claim 2,
Sumizawa-Mudalige teach the invention as described in claim 1. Sumizawa-Mudalige further teach:
the automatic driving controller does not perform a change in a lane to return to an original lane when the own vehicle is traveling in the same lane as the recommended lane in a first section located in front of and having a first predetermined distance from the branching spot as a result of the change in the lane performed while the own vehicle passes the other vehicle (Sumizawa, Col. 2, lines 64-66, discloses an automatic driving support system; Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion; Col. 18, lines 58-63, it is also possible to measure inter-vehicle distance between the own vehicle and a preceding vehicle to determine the recommended lane of travel; here, inter-vehicle distance helps the recommended-lane selecting section determine if a lane change should occur to overtake (i.e. pass) the preceding vehicle; Fig. 14 shows how the own vehicle can pass the preceding vehicles by changing lanes; Fig. 11 shows the own vehicle needing to change lanes to the correct lane prior to a branching section (which can include passing the own vehicle’s preceding vehicle) and not moving back to the own vehicle’s original lane; Fig. 9 shows the own vehicle remaining in the recommended lane prior to the branching section especially when the own vehicle is in the lane unchangeable section; Col. 26, lines 22-29, the control section determines a recommended lane for travel based on information concerning the lanes and traffic in the lanes and selects the optimum traveling lane corresponding to the road situation; this means the controller can determine to change a lane to move to the recommended lane for the branching section while at the same time overtaking preceding vehicles but remaining in the recommended lane (i.e. not returning to the original lane) to follow the recommended travel lane path).

Regarding claim 3,
Sumizawa-Mudalige teach the invention as described in claim 1. Sumizawa-Mudalige further teach:
the automatic driving controller permits the own vehicle to pass another vehicle when the own vehicle is traveling in the same lane as the recommended lane in the first section located in front of and having the first predetermined distance from the branching spot as a result of the change in the lane performed while the own vehicle passes the other vehicle in a second section in front of the first section (Sumizawa, Col. 2, lines 64-66, discloses an automatic driving support system; Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion; Col. 18, lines 58-63, it is also possible to measure inter-vehicle distance between the own vehicle and a preceding vehicle to determine the recommended lane of travel; here, inter-vehicle distance helps the recommended-lane selecting section determine if a lane change should occur to overtake (i.e. pass) the preceding vehicle; Fig. 14 shows how the own vehicle can pass the preceding vehicles by changing lanes; Fig. 11 shows the own vehicle needing to change lanes to the correct lane prior to a branching section (which can include passing other vehicles); Fig. 9 shows the own vehicle remaining in the recommended lane prior to the branching section when the own vehicle is in the lane unchangeable section; Col. 26, lines 22-29, the control section determines a recommended lane for travel based on information concerning the lanes and traffic in the lanes and selects the optimum traveling lane corresponding to the road situation; this means the controller can determine to change lanes away from and back into the branching lane in order to pass a preceding vehicle as long as the process occurs before the lane unchangeable section).

Regarding claim 5,
Sumizawa-Mudalige teach the invention as described in claim 2. Sumizawa-Mudalige further teach:
when a lane in front of the branching spot is congested, the automatic driving controller sets a section from an end of the congestion in a direction toward the own vehicle as the first section, the section located in back of and having the first predetermined distance from the end of the congestion (Sumizawa, Col. 16, lines 60-64, when a traffic jam has occurred in the next branching section, a distance in a section in which is the traffic jam has occurred may be added to a predetermined distance to set the lane unchangeable section; Fig. 11, the lane unchangeable section including the predetermined distance is the first section).

Regarding claim 6,
Sumizawa teaches a vehicle control method for causing an in-vehicle computer mounted in an own vehicle including a receiver that receives an input operation by an occupant of the own vehicle to perform (Col. 2, lines 64-66, discloses an automatic driving support system including engine control units; the system must include an in-vehicle computer to operate; Col. 7, lines 44-46, the automatic driving control section controls the display section to display a user interface, to which a destination can be input; here, the in-vehicle computer is mounted in an own vehicle): 
setting a recommended lane of a travel schedule in automatic driving (Col. 4, lines 23-24, the controller includes a recommended-lane selecting section which sets the recommended lane of travel for the vehicle);
constraining an own vehicle from passing another vehicle when the own vehicle is traveling in the set recommended lane by the automatic driving and the recommended lane is a lane of a branching source in a branching spot in front of the own vehicle in a movement direction Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion; Fig. 5, shows the process of determining how to change lanes from the current lane to the lane the vehicle should be traveling when entering the branching portion; Fig. 4, shows the overall lane changing process in order to move from a current lane to a recommended lane; Col. 18, lines 58-63, it is also possible to measure inter-vehicle distance between the own vehicle and a preceding vehicle to determine the recommended lane of travel; here, inter-vehicle distance helps the recommended-lane selecting section determine if a lane change should occur to overtake the preceding vehicle; Fig. 14, shows recommended-lane selecting process of determining what lane the own vehicle should take in order to overtake (i.e. pass) the preceding vehicle; here the left side lane does not permit a lane change so the right side lane is the recommended lane for overtaking (see Col. 21, lines 10-27); Col. 11, lines 5-18, the processing of recommending a lane and then changing to recommended lane is recurrent, but it is likely that the same lane is selected as the recommended lane; here, the vehicle stays in the recommended lane until a new/different recommended lane is determined; this means the own vehicle is kept in the recommended lane as long as it stays the recommended lane, which includes when the recommended lane is a lane of a branching source; it also means if the recommended lane does not change when a passing situation is possible, then the own vehicle stays in its recommended lane (i.e. an own vehicle is constrained from passing another vehicle)),
having a function of performing the change in the lane in a direction (Col. 2, lines 64-66, discloses an automatic driving support system; Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion); and 
stopping the function in at least a second section located in front of a first section, the first section located in front of and having the first predetermined distance from the branching spot (Col. 2, lines 64-66, discloses an automatic driving support system; Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion; Col. 26, lines 22-29, the control section determines a recommended lane for travel based on information concerning the lanes and traffic in the lanes and selects the optimum traveling lane corresponding to the road situation; this means the controller can determine to change a lane to move to the recommended lane for the branching section and stops a change lane function when the own vehicle is in the optimum lane; Col. 26, lines 35-40, the control section specifies a lane in which the own vehicle should travel in a section immediately preceding a branching point by using information on the current lane the own vehicle is traveling in; Fig. 9 shows the own vehicle remaining in the recommended lane prior to the branching section; here, the vehicle changed lanes into the recommended lane and remains in the recommended lane until the branching point; here, the changing of lanes stops when the vehicle is in the recommended lane while in the lane changeable section (i.e. a second section) located in front of a lane unchangeable section (i.e. a first section) which is a predetermined distance from the branching spot).
However, Sumizawa does not explicitly teach the change in lane can be instructed by the occupant based on the input operation performed on the receiver.
Mudalige teaches the change in lane can be instructed by the occupant based on the input operation performed on the receiver ([0023], the control system includes a human machine interface for user input, and a route planning module that uses the map information and the user input to plan a vehicle route and provides the route segments for lane changing; here, the user input is used to determine lane changes).
Sumizawa and Mudalige are analogous art to the claimed invention since they are from the similar field of vehicle controls and route/lane planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user input of Sumizawa with the user input instructions of Mudalige to create lane change instructions that are input by the user.
The motivation for modification would have been to create lane change instructions that were input by the user so create a vehicle control system that can be altered by the user during operation, thus creating a more customizable and adaptable vehicle control system.

Regarding claim 7,
Sumizawa teaches a computer-readable non-transitory storage medium storing a vehicle control program causing an in-vehicle computer mounted in an own vehicle including a receiver that receives an input operation by an occupant of the own vehicle to perform (Col. 5, lines 1-7, the storing section can be computer-readable, non-transitory storage mediums; Col. 4, lines 60-65, the storing section stores data including the control program from the route map and data for the route guide; this includes the vehicle control program; Col. 2, lines 64-66, discloses an automatic driving support system including engine control units; the system must include an in-vehicle computer to operate; Col. 7, lines 44-46, the automatic driving control section controls the display section to display a user interface, to which a destination can be input; here, the in-vehicle computer is mounted in an own vehicle):
setting a recommended lane of a travel schedule in automatic driving (Col. 4, lines 23-24, the controller includes a recommended-lane selecting section which sets the recommended lane of travel for the vehicle); and 
constraining an own vehicle from passing another vehicle when the own vehicle is traveling in the set recommended lane by the automatic driving and the recommended lane is a lane of a branching source in a branching spot in front of the own vehicle in a movement direction (Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion; Fig. 5, shows the process of determining how to change lanes from the current lane to the lane the vehicle should be traveling when entering the branching portion; Fig. 4, shows the overall lane changing process in order to move from a current lane to a recommended lane; Col. 18, lines 58-63, it is also possible to measure inter-vehicle distance between the own vehicle and a preceding vehicle to determine the recommended lane of travel; here, inter-vehicle distance helps the recommended-lane selecting section determine if a lane change should occur to overtake the preceding vehicle; Fig. 14, shows recommended-lane selecting process of determining what lane the own vehicle should take in order to overtake (i.e. pass) the preceding vehicle; here the left side lane does not permit a lane change so the right side lane is the recommended lane for overtaking (see Col. 21, lines 10-27); Col. 11, lines 5-18, the processing of recommending a lane and then changing to recommended lane is recurrent, but it is likely that the same lane is selected as the recommended lane; here, the vehicle stays in the recommended lane until a new/different recommended lane is determined; this means the own vehicle is kept in the recommended lane as long as it stays the recommended lane, which includes when the recommended lane is a lane of a branching source; it also means if the recommended lane does not change when a passing situation is possible, then the own vehicle stays in its recommended lane (i.e. an own vehicle is constrained from passing another vehicle)),
having a function of performing the change in the lane in a direction (Col. 2, lines 64-66, discloses an automatic driving support system; Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion); and 
stopping the function in at least a second section located in front of a first section, the first section located in front of and having the first predetermined distance from the branching spot (Col. 2, lines 64-66, discloses an automatic driving support system; Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion; Col. 26, lines 22-29, the control section determines a recommended lane for travel based on information concerning the lanes and traffic in the lanes and selects the optimum traveling lane corresponding to the road situation; this means the controller can determine to change a lane to move to the recommended lane for the branching section and stops a change lane function when the own vehicle is in the optimum lane; Col. 26, lines 35-40, the control section specifies a lane in which the own vehicle should travel in a section immediately preceding a branching point by using information on the current lane the own vehicle is traveling in; Fig. 9 shows the own vehicle remaining in the recommended lane prior to the branching section; here, the vehicle changed lanes into the recommended lane and remains in the recommended lane until the branching point; here, the changing of lanes stops when the vehicle is in the recommended lane while in the lane changeable section (i.e. a second section) located in front of a lane unchangeable section (i.e. a first section) which is a predetermined distance from the branching spot).
However, Sumizawa does not explicitly teach the change in lane can be instructed by the occupant based on the input operation performed on the receiver.
Mudalige teaches the change in lane can be instructed by the occupant based on the input operation performed on the receiver ([0023], the control system includes a human machine interface for user input, and a route planning module that uses the map information and the user input to plan a vehicle route and provides the route segments for lane changing; here, the user input is used to determine lane changes).
Sumizawa and Mudalige are analogous art to the claimed invention since they are from the similar field of vehicle controls and route/lane planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user input of Sumizawa with the user input instructions of Mudalige to create lane change instructions that are input by the user.
The motivation for modification would have been to create lane change instructions that were input by the user so create a vehicle control system that can be altered by the user during operation, thus creating a more customizable and adaptable vehicle control system.

Response to Arguments
Regarding claims 1, 6, and 7,
Claim 1 recites: A vehicle control system, comprising: a recommended lane setter configured to set a recommended lane of a travel schedule in automatic driving; and an automatic driving controller 
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
Applicant argues Sumizawa fails to disclose, teach, or suggest: a receiver configured to receive an input operation by an occupant of the own vehicle, wherein the automatic driving controller has a function of performing the change in the lane in a direction instructed by the occupant based on the input operation performed on the receiver and stops the function in at least a second section located in front of a first section, the first section located in front of and having a first predetermined distance from the branching spot, as recited in independent claim 1, and similarly recited in independent claims 6 and 7.
	However, Sumizawa in view of Mudalige teach a receiver configured to receive an input operation by an occupant of the own vehicle, wherein the automatic driving controller has a function of performing the change in the lane in a direction instructed by the occupant based on the input operation performed on the receiver and stops the function in at least a second section located in front of a first section, the first section located in front of and having a first predetermined distance from the branching spot (Sumizawa, Col. 7, lines 44-46, the automatic driving control section controls the display section to display a user interface, to which a destination can be input; Col. 2, lines 64-66, discloses an automatic driving support system; Col. 10, lines 29-32, when lane change to the recommended lane is possible, the vehicle changes lanes to the recommended lane; Col. 13, lines 13-16, the recommended-lane selecting section specifies a lane in which the own vehicle is currently traveling and a lane in which the own vehicle should travel when entering the branching portion; Col. 26, lines 22-29, the control section determines a recommended lane for travel based on information concerning the lanes and traffic in the lanes and selects the optimum traveling lane corresponding to the road situation; this means the controller can determine to change a lane to move to the recommended lane for the branching section and stops a change lane function when the own vehicle is in the optimum lane; Col. 26, lines 35-40, the control section specifies a lane in which the own vehicle should travel in a section immediately preceding a branching point by using information on the current lane the own vehicle is traveling in; Fig. 9 shows the own vehicle remaining in the recommended lane prior to the branching section; here, the vehicle changed lanes into the recommended lane and remains in the recommended lane until the branching point; here, the changing of lanes stops when the vehicle is in the recommended lane while in the lane changeable section (i.e. a second section) located in front of a lane unchangeable section (i.e. a first section) which is a predetermined distance from the branching spot; Mudalige, [0023], the control system includes a human machine interface for user input, and a route planning module that uses the map information and the user input to plan a vehicle route and provides the route segments for lane changing; here, the user input is used to determine lane changes).
Sumizawa and Mudalige are analogous art to the claimed invention since they are from the similar field of vehicle controls and route/lane planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user input of Sumizawa with the user input instructions of Mudalige to create lane change instructions that are input by the user. The 
	Thus, Sumizawa in view of Mudalige teach the limitations of independent claims 1, 6, and 7, and the limitations of dependent claims 2, 3, and 5, and therefore claims 1-3 and 5-7 remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuno et al. (US 2015/0360721 A1): Matsuno teaches detecting a vehicle to be passed, detecting parallel traveling vehicles, and controlling a passing maneuver with respect to the vehicle to be passed on the basis of a monitoring result.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
/MADISON B EMMETT/Examiner, Art Unit 3664